UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5101


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

BRIAN O’KEITH BROWN, a/k/a Bo,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:07-cr-00030-NCT-1)


Submitted:    September 29, 2009            Decided:   October 2, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven III, Durham, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brian   O’Keith      Brown     pled    guilty     to    possession      with

intent to distribute cocaine base, 21 U.S.C. § 841(a)(1) (2006),

and possession of a firearm during a drug trafficking offense,

18 U.S.C. § 924(c)(1)(A)(i) (2006).                 He previously appealed his

230-month sentence, and we remanded his case for resentencing in

light of Kimbrough v. United States, 552 U.S. 85 (2007).                              On

remand,   the    district       court     reduced    Brown’s        sentence    to   206

months’ imprisonment, applying Amendment 706, which amended the

sentencing guideline for crack cocaine offenses.                       Brown appeals

his sentence, arguing that his sentence is unreasonable because

the district court failed to consider a variant sentence under

Kimbrough.      Finding no reversible error, we affirm.

           We find no merit to Brown’s argument that the district

court failed to consider a variant sentence under Kimbrough.

Defense counsel argued for a sentence lower than the guidelines

range based on the cocaine/cocaine base disparity.                         The court

concluded,      however,     in      considering      the      § 3553(a)       factors,

particularly Brown’s extensive criminal background, a sentence

within the guidelines range, was appropriate.

           We    review     a     criminal       sentence    for     reasonableness,

using the abuse of discretion standard.                 Gall v. United States,

552 U.S. 38,         , 128 S. Ct. 586, 594-97 (2007).                    We conclude

that   Brown’s    sentence      is   both       procedurally    and    substantively

                                            2
reasonable.     The    district   court     properly    calculated      Brown’s

Guidelines    range,   treated    the      Guidelines   as     advisory,     and

considered the applicable 18 U.S.C. § 3553(a) (2006) factors.

See United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007);

see also Rita v. United States, 551 U.S. 338, 352-356 (2007)

(upholding     application        of       rebuttable     presumption         of

reasonableness of within-guidelines sentence).               Furthermore, the

court’s sentence was based on its “individualized assessment” of

the facts of the case.         United States v. Carter, 564 F.3d 325,

328 (4th Cir. 2009).

          Accordingly, we affirm Brown’s sentence.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the    materials   before     the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                       3